Exhibit 32.1 Certification Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 In connection with the Quarterly Report of Somerset International Group, Inc. (the “Company”) on Form 10-Q for the three and nine months ending March 31, 2010 as filed with the Securities and Exchange Commission (the “Report”), I, John X. Adiletta, President, Chief Executive Officer, and Chief Financial Officer certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingMarch 31, 2010, is not in compliance with the requirements of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934 for the reasons discussed in Note 1B of the financial statements; and 2. The information contained such Quarterly Report on Form 10-Q for theperiod endingMarch 31, 2010 fairly presents, in all material respects, the financial condition of the Company as of the dates presented and the results of operations of the Company. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. SOMERSET INTERNATIONAL GROUP, INC. /s/ John X. Adiletta John X. Adiletta President, Chief Executive Officer Chief Financial Officer May 14, 2010
